BLD-133                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1119
                                      ___________

                                     DANIEL TILLI,
                                                               Appellant

                                            v.

             MANORCARE HEALTH SERVICES; PATRICIA STAHR;
             MR. GNANAPRAKASH GOPAL; HEARTLAND HOSPICE
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civ. No. 5-10-cv-06887)
                      District Judge: Honorable Legrome D. Davis
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 10, 2011

         Before: SLOVITER, JORDAN and GREENAWAY, Jr., Circuit Judges

                             (Opinion filed: March 23, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Daniel Tilli appeals pro se from the District Court’s order dismissing his

complaint for lack of subject matter jurisdiction. We will affirm.
                                             1
       Tilli alleges that the defendants caused the death of Marie Rose Altieri, whom he

refers to as his “loved one,” by failing to provide her with medication, food and water

while she was staying in a hospice nursing home. In his pro se complaint, he invoked

federal question jurisdiction under 28 U.S.C. § 1331 and claimed that defendants violated

his and Mrs. Altieri’s rights under the Eighth Amendment and the “Persons With

Disabilities Act,” by which he appears to have meant the Americans With Disabilities

Act. As relief, he sought monetary damages for the benefit of Mrs. Altieri’s

grandchildren. The District Court raised the issue of subject matter jurisdiction sua

sponte and directed Tilli to brief it. Tilli repeated his allegations in his brief, and also

asserted that the District Court had diversity jurisdiction under 28 U.S.C. § 1332. The

District Court rejected Tilli’s arguments and dismissed his complaint for lack of

jurisdiction by order entered December 20, 2010.

       Tilli appeals. We have jurisdiction pursuant to 28 U.S.C. § 1291, and “[w]e

review a district court’s determination of its own subject matter jurisdiction de novo.”

Farina v. Nokia Inc., 625 F.3d 97, 110 (3d Cir. 2010). 1 The District Court properly raised

the issue of its subject matter jurisdiction sua sponte, and we agree that it lacked

jurisdiction for the reasons it already has adequately explained. In particular, the District

Court properly concluded that Tilli had not stated any colorable federal claim, see



   1
     The day before Tilli filed his notice of appeal, he filed a motion to alter or amend the
   judgment under Rule 59(e) of the Federal Rules of Civil Procedure, which the District
   Court denied. Tilli did not file a second or amended notice of appeal, so the District
                                               2
Arbaugh v. Y&H Corp., 546 U.S. 500, 513 & n.10 (2006), and had not shown complete

diversity of the parties. Tilli raised nothing in his jurisdictional response suggesting that

he could cure these defects by amending his complaint. 2

       On appeal, Tilli relies on the United States Supreme Court’s recent ruling in

Thompson v. North American Stainless, LP, 131 S. Ct. 863 (2011), that the plaintiff

stated a Title VII claim on the basis of retaliation for the protected conduct of his fiancée.

Tilli has not asserted anything resembling a Title VII claim. Tilli also argues that the

District Judge was biased against pro se litigants and improperly referred to two of his

previous lawsuits. But Tilli himself attached the docket sheets for those suits to his

complaint, and the District Court referenced them merely by way of construing his pro se

filing. There is no basis for Tilli’s allegation of bias.

       Accordingly, we will affirm the judgment of the District Court.




   Court’s denial of his Rule 59(e) motion is not before us. See Fed. R. App. P.
   4(a)(4)(B)(ii); Carrascosa v. McGuire, 520 F.3d 249, 253 (3d Cir. 2008).
   2
    In his Rule 59(e) motion, Tilli asserted that the (previously unnamed) Chief
   Executive Officer of Manorcare Health Services is the “real” defendant and that he
   had named Pennsylvania resident employees “in error.” We cannot consider
   arguments raised for the first time in Tilli’s Rule 59(e) motion because he did not
   appeal its denial. See Carrascosa , 520 F.3d at 253-54
                                               3